

Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT


This FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of June 7, 2019 but made
effective as of May 1, 2019 (this “Amendment”) is by and among ASBURY AUTOMOTIVE
GROUP, INC., a Delaware corporation (“Company”), certain Subsidiaries of the
Company party to the Credit Agreement (as defined below), as borrowers (each
such Subsidiary, a “Borrower” and collectively, the “Borrowers”), and BANK OF
AMERICA, N.A., as lender (the “Lender”) under that certain Credit and Security
Agreement dated as of November 13, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used hut not defined in this Amendment shall have the meanings that are set
forth in the Credit Agreement.


W I TN E S S E T H:


WHEREAS, Company, Borrowers and the Lender desire to amend certain provisions of
the Credit Agreement on the terms and conditions contained herein; and


WHEREAS, the Lender is willing to agree to such amendments on the terms, subject
to the conditions and to the extent set forth herein


NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:


SECTION 1 AMENDMENTS


1.1    Amendment to Credit Agreement:


(a)    Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Applicable Rate” included therein and inserting the following in
lieu thereof:
“Applicable Rate” means a per annum rate equal to:


(a)
with respect to Eurodollar Rate Loans, 1.50%; and

(b)
with respect to Base Rate Loans, 0.50%.



(b)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definition to such section in appropriate alphabetical order:
“Covered Entity” has the meaning specified in Section 9.20.
(c)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following sentence at the end of the definition of “Collateral Substitution”:
“Upon the effectiveness of a Collateral Substitution, the respective Removed
Property shall immediately cease to be a Financed Property.”


1

--------------------------------------------------------------------------------




(d)    Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Financed Property” included therein and inserting the following
in lieu thereof:
“Financed Property” means a real property parcel (and improvements related
thereto) which (a) is owned in fee by a Borrower and located at or near a
dealership or otherwise used or to be used by a dealership in its business, (b)
is located in any state of the United States of America or the District of
Columbia, (c) has been identified as a Financed Property with respect to any
Loans on the applicable Loan Notice and (d) is one of the properties identified
on Schedule 2.01 or an Added Property that has been added pursuant to a
Collateral Substitution in accordance with the terms hereof. The Lender may
revise Schedule 2.01 from time to time to (i) add any Added Property that has
been added to the Property Pool, (ii) delete any Removed Property that has been
removed from the Property Pool or (iii) delete any property that has been sold,
transferred or otherwise disposed of in a Permitted Financed Property
Disposition.


(e)    Article V of the Credit Agreement is hereby amended by adding the
following new Section 5.29 at the end of such article:
5.29 Covered Entities. No Loan Party is a Covered Entity.
(f)    Section 9.19 of the Credit Agreement is hereby amended by adding the
following sentence at the end of such section:
“Upon a Permitted Financed Property Disposition, the property sold, transferred
or otherwise disposed of in such Permitted Financed Property Disposition shall
immediately cease to be a Financed Property.”
(g)    Article IX of the Credit Agreement is hereby amended by adding the
following new Section 9.20 at the end of such article:
9.20 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support


2

--------------------------------------------------------------------------------




(and any such interest, obligation and rights in property) were governed by the
laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 9.20, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
SECTION 2. CONDITIONS PRECEDENT TO EFFECTIVENESS


2.1    The effectiveness of this Amendment is conditioned upon the Bank’s
receipt of the following items, in form and content acceptable to the Bank:


(a)
Execution and delivery of a counterpart hereof by Company, each Borrower and
Lender.



(b)
Upon the request of the Bank, each Borrower shall have provided to the Bank, and
the Bank shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act.



(c)
If any Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, it shall have provided a Beneficial Ownership
Certification to the Bank if so requested.











3

--------------------------------------------------------------------------------




SECTION 3.    MISCELLANEOUS


3.1    Binding Effect. This Amendment shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lender.


3.2    Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.


3.3     Effect on Credit Agreement. Except as specifically amended by this
Amendment, the Credit Agreement shall remain in full force and effect and is
hereby ratified and confirmed. The parties agree that in the event of any
conflict between this Amendment and the provisions of the Credit Agreement, this
Amendment shall control.


3.4    No Waiver. The execution, delivery and performance of this Amendment
shall not, except as expressly provided herein, constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of the Lender
under the Credit Agreement. This Amendment is limited to the matters expressly
referred to herein and shall not constitute an amendment or waiver of, or an
indication of the Lender's willingness to amend or waive, any other provisions
of the Credit Agreement or the same provisions for any other date or purpose.


3.5    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.


3.6    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


3.7    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall he deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed signature page of
this Amendment by facsimile transmission or electronic mail shall be as
effective as delivery of a manually executed counterpart hereof.


(Signature Pages Follow)






4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


BORROWERS:
ASBURY AUTOMOTIVE TEXAS REAL ESTATE HOLDINGS L.L.C.
ASBURY IN CHEV, LLC
ASBURY IN HON, LLC
ATLANTA REAL ESTATE HOLDINGS L.L.C.
CROWN CHH L.L.C.
CROWN FDO L.L.C.
MCDAVID AUSTIN-ACRA, L.L.C.
MCDAVID FRISCO-HON, L.L.C.
MCDAVID HOUSTON-NISS, L.L.C.
Q AUTOMOTIVE CUMMING GA,


By:
/s/ Matthew Pettoni
Name:
Matthew Pettoni
Title:
Treasurer



ASBURY AUTOMOTIVE GROUP, INC.
By:
/s/ Matthew Pettoni
Name:
Matthew Pettoni
Title:
VP & Treasurer



















ASBURY AUTOMOTIVE – 2018 REAL ESTATE LOAN
Signature Page for First Amendment to Credit Agreement

--------------------------------------------------------------------------------






LENDER:
BANK OF AMERICA, N.A.
By:
/s/ David T. Smith
Name:
David T. Smith
Title:
Senior Vice President







ASBURY AUTOMOTIVE – 2018 REAL ESTATE LOAN
Signature Page for First Amendment to Credit Agreement